DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This is a first action on the merits.  Claims 1-13 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02 June 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Foreign and non-patent literature documents cited in the IDS and not submitted in the present application can be found in the file wrapper for parent application 13/827584.


Drawings
The drawings received on 02 June 2020 are acceptable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Claims 1-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,689,796.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:
Regarding claims 1, 2, 3 and 7, Claim 13 of the ‘796 patent recites an infinity coil with the claimed closed loops and open interior portions made of monofilament, twisted multifilament, or metal wire.  Claim 14 specifies that the plurality of elements are continuous.
Claims 4-5 and 8-9 and 12-13, claims 14 and 15 of the ‘796 patent specify these limitations.
Claim 10, claim 20 specifies a seaming material with three or more coil loops as claimed.
Claims 6 and 11, these limitations are directed to process limitations and do not determine the patentability of the product, unless the process produces unexpected results.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the .

Claims 1, 2, 3, 6 and 7 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,689,807.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:
Regarding claims 1, 2, 3 and 7, Claim 6 of the ‘796 patent recites an infinity coil with the claimed closed loops and open interior portions made of monofilament, twisted multifilament, or metal wire.  Claim 14 specifies that the plurality of elements are continuous.
Regarding claim 6, these limitations are directed to process limitations and do not determine the patentability of the product, unless the process produces unexpected results.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the patented structure and the structure resulting from the claimed method because the ‘807 patent claims the structure of claim 3 as described above.


Claim Objections
Claim 2 is objected to because of the following informalities.  Appropriate correction is required.
Claim 2 should recite “wherein the first loop and second loop form at least two closed curves.” to be grammatically correct.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under pre-AIA  35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the claim recites “at least one” infinity coil element comprising a first and second loop, and goes on to recite a limitation regarding the orientation of “each of the first loops” and “each of the second loops”.  Such a limitation requires a plurality of infinity coil elements, otherwise a single first loop could not possibly be collinear with the axes of other loops which are not present in the coil.
Claim 2 depends on claim 1 and thus incorporates the above-described indefinite subject matter.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –  

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.




Claims 1, 2, 7, 9, 10, 11, and 13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Thompson (U.S. Pat. 3,546,330)
Regarding claims 1 and 2, Thompson discloses a woven tape for splicing with another tape as shown in FIGS. 3-6, reproduced below and described at col. 2, lines 50-64.  Thompson describes that individual loops or bundles of loops or strands are twisted and form closed loops.  The looped strands shown in FIG. 5 are bent at the second point of twist or intersection 28 to form the shape shown in FIG. 6.  In this structure, the first and second loops are intersecting closed loops with open interior portions, and the first and second loops are co-linear with each other.  The coil is formed from warp strands 14, see col. 2, lines 25-29 and FIGS. 3-6.  This reads on the coil formed from monofilament or twisted multifilaments as claimed.  The resulting structure has three closed curves as shown in FIG. 6: the curve bounded by point 26 and the circular loops, and each circular loop 24a and 24b formed together into loops 24c.  This reads on the coil loops forming at least two closed curves as in claim 2.

    PNG
    media_image1.png
    388
    611
    media_image1.png
    Greyscale

Regarding claim 7, the shape shown in FIG. 5 above reads on the claimed coil material formed as a lemniscate having two closed curves forming first and second coil loops, depicted as 24a and 24b, respectively.  Intersection point 28 reads on the intersection region as claimed.  See discussion at col. 2, lines 50-64 of Thompson.  The coil is formed from warp strands 14, see col. 2, lines 25-29 and FIGS. 3-6.  This reads on the coil formed from monofilament or twisted multifilaments as claimed.
Regarding claim 9, the lemniscate coil of Thompson is planar as shown in FIG. 5.
Regarding claim 10, the coil of Thompson shown in FIG. 6 includes three closed curves: the curve bounded by point 26 and the circular loops, and each circular loop 24a and 24b formed together into loops 24c.  Intersection point 28 and the boundary 26 read on the intersection regions as claimed.  See discussion at col. 2, lines 50-64 of Thompson.  The coil is formed from warp strands 14, see col. 2, lines 25-29 and FIGS. 3-6.  This reads on the coil formed from monofilament or twisted multifilaments as claimed.
Regarding claim 11, Thompson teaches twisting the warp strand 14 to form the closed loops as described at col. 2, lines 50-64.  This reads on molding to form the three or more adjacent coil loops as claimed.  Alternately, the warp strand 14 is in substantially linear form in FIG. 3 and is mechanically deformed as described in Thompson to arrive at the claimed coil shape.
Regarding claim 13, the lemniscate coil of Thompson is planar as shown in FIG. 5.

Claims 1-4 and 6 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Halterbeck (U.S. Pat. 5,334,440).
Regarding claims 1, 3, and 4, Halterbeck discloses a wire-link for clothing or paper-making machines (see abstract) comprising a plurality of helical coil elements connected together by plug-in wires 5 formed in the passages of the loops.  See FIGS. 1-2 and description at col. 4, lines 41-56.  As shown in FIG. 2, each helical coil element has a first and second loop and corresponding first and second open interior portions.  The elements are interdigitated as shown in FIG. 1.  See col. 4, lines 41-56 describing the juxtaposed wire-coils.
Pintles 5 are positioned through the open interior portions, reading on collinear first loops and collinear second loops as claimed.  Items 2 are wire coils, see col. 4, 

    PNG
    media_image2.png
    564
    707
    media_image2.png
    Greyscale

Regarding claim 2, the first and second loops of the helical elements of Halterbeck form two closed curves as seen in FIGS. 1-2.
Regarding claim 6, the wire-coils 2 of Halterbeck are flat wires twisted into the desired shape, reading on being mechanically deformed.  See col. 5, lines 1-13.
Alternately, these limitations are directed to process limitations and do not determine the patentability of the product, unless the process produces unexpected results.  The method of forming the product is not germane to the issue of patentability .

Claims 1-4, 6, 7, and 9 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Podger (U.S. Pat. 6,255,998).
Regarding claims 1, 2, 3, and 7, Podger describes a plurality of lemniscate antenna elements used alone or in combination, see col. 1, lines 3-5 and, e.g., FIG. 3.  Each lemniscate shaped element comprises two loops with an intersection region, and each loop surrounds an open interior portion of the element, see FIG. 3.

    PNG
    media_image3.png
    350
    678
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    511
    815
    media_image4.png
    Greyscale

FIG. 14 of Podger shows a plurality of such loops being aligned such that each of the first loops are collinear and each of the second loops are collinear.
Podger teaches forming the lemniscate elements from metal wire, see col. 16, lines 33-42.
Regarding claim 4, the plurality of coil elements are continuous along the length of the coil axis as shown in FIG. 14.
Regarding claim 6, these limitations are directed to process limitations and do not determine the patentability of the product, unless the process produces unexpected results.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the 
Regarding claim 9, each lemniscate element of Podger is planar.  See abstract and col. 3, lines 33-35.

Claims 1, 2, 7, 9, 10, 11, and 13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bowker (U.S. Pat. 4,678,059).
	Regarding claims 1, 2, 7, and 10, Bowker describes an aluminum rope material descending device formed into a shape 1 comprising three closed loops with three corresponding open interior portions, see FIGS. 3 and 11.  The loops have intersection regions between the loops as shown in the figures.  The device 1 is formed from aluminum, reading on metal wire as claimed.  See col. 4, lines 44-49.

    PNG
    media_image5.png
    547
    515
    media_image5.png
    Greyscale


	Regarding claims 9 and 13, the coil loops of Bowker are planar as shown in the Figures.  See also claim 1 reciting that the rings are in substantially parallel planes.
Regarding claim 11, Bowker teaches manufacturing the coil loops by forging, see col. 4, lines 44-49, reading on being molded as claimed.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(1) as being unpatentable over Halterbeck (U.S. Pat. 5,334,440) in view of Billings (U.S. Pat. 7,691,238).
Regarding claim 5, Halterbeck is relied upon as described above to teach a material within the limitations of claim 3.  Halterbeck does not specify that the infinity coil element is coated.
Billings teaches a spiral fabric formed from helically wound spiral coils.  See FIG. 1A and description at col. 4, lines 32-46.  The spiral coils are interdigitated and interconnected by a series of parallel pins or pintles, see id.  The spiral coils may be 
Halterbeck and Billings are analogous as each is directed to stitched fabrics connected with pintles.  It would have been obvious to one having ordinary skill in the art to provide a coating as taught in Billings to the coils described in Halterbeck to arrive at the claimed invention, as Billings teaches that coatings can be used to ensure that the coils retain the ability to maintain their shape, see col. 5, lines 25-31.

Claims 8 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bowker (U.S. Pat. 4,678,059) in view of Maurice (U.S. Pub. 2011/0315480).
Regarding claims 8 and 12, Bowker is relied upon as described above.  However, Bowker does not specify that the coil is coated.
Maurice describes ascender/descender appliances for climbing and descending on a rope, see title and abstract.  Inner surfaces of the device may be coated with a suitable material such a gum or rubber to increase friction and prevent slippage of a rope through the device.  See p. 2, [0031].
Bowker and Maurice are analogous because they are each drawn to climbing equipment in which ropes are intended to pass through the equipment for a user to ascend or descend safely.  Thus they are similar in structure and function.
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply a coating to the coil elements of Bowker as taught in Maurice to arrive 



Conclusion
	All claims are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R. Walshon whose telephone number is (571) 270-5592.  The examiner can normally be reached on Monday through Friday from 9:00am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano, can be reached at (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1759